DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

     ANDREA DEBATT, as natural parent and guardian of BRODY
                     ROBBINS, a minor,
                          Appellant,

                                      v.

   RENT-A-CENTER EAST, INC., a foreign corporation; CHRISTINE
      MURPHY, an individual; and CARL HOLT, an individual,
                           Appellees.

                                No. 4D19-255

                           [December 19, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
15000098CAAXMX.

   Jessie L. Harrell of The Harrell Firm, Jacksonville, for appellant.

   Michelle E. Hardin, Alan Bulnes and Steven J. Mitchel of Mintzer,
Sarowitz, Zeris, Ledva & Meyers, LLP, Tampa and Miami, for appellees
Rent-A-Center East, Inc. and Carl Holt.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.